6-96-028-CV Long Trusts v. Dowd                                     












In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00036-CV
______________________________




EX PARTE:
MICHAEL J. FRISCHENMEYER







On Appeal from the Court of Appeals, State of Texas
Sixth Appellate District
Cause No. 06-02-00009-CV







Before Cornelius, C.J., Grant and Ross, JJ.
Opinion by Justice Grant


O P I N I O N

	Michael J. Frischenmeyer has filed a Notice of Appeal.  The background for this
case is that Frischenmeyer filed a petition seeking a writ of mandamus involving DNA
testing.  We denied the petition.  He filed a Motion for Rehearing which we overruled.  
	In his Notice of Appeal, Frischenmeyer attempts to appeal to this court from this
court's disposition of his petition for writ of mandamus.  The appellate jurisdiction of this
court is statutorily controlled.  This court has jurisdiction over appeals from judgments of
trial courts or from certain legislatively specified interlocutory orders.  Deloitte & Touche
LLP v. Fourteenth Court of Appeals, 951 S.W.2d 394 (Tex. 1997); N.E. Indep. Sch. Dist.
v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966); see, e.g., Tex. Civ. Prac. & Rem. Code Ann.
§ 51.012 (Vernon 1997) (final judgment of district and county courts), § 51.014 (Vernon
Supp. 2002) (list of interlocutory orders); Tex. R. Civ. P. 76a(8) (immediate appeal from
order granting or denying sealing of court records).
	We do not have jurisdiction over an attempted appeal from a ruling by this court in
any type of case.  The appeal is dismissed for want of jurisdiction.

							Ben Z. Grant
							Justice

Date Submitted:	March 22, 2002
Date Decided:	March 22, 2002

Do Not Publish